Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is in response to papers filed on 8/2/2022.
Claims 1, 7, and 13 have been amended.
Claims 2, 3, 8, 9, 14, 15, 20, and 21 have been cancelled.
Claim 22 has been added.
Claims 1, 4-7, 10-13, 16-19, and 22 are pending.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 4-7, 10-13, 16-19, and 22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims are directed to a process (method as introduced in Claim 1), apparatus, or processors executing instructions and will be considered under the appropriate 35 USC § 101 analysis. 
1, 7, and 13 recite determining the influence of a user based on determined influence relationships between users and estimated influence rankings.  The limitations of obtaining behavior data, monitoring and weighting interactions performed by a user (interaction data including interactions with content, such as other comments, messages, advertisements, etc.), determining influence transfer relationships among users, representing data relationships using a matrix (including the specified row and column designations), estimating influence rankings, using thresholds for comparison and rankings, disseminating content based on data analysis (such as advertisements), and determining influence, as drafted, is a process that, under its broadest reasonable interpretation, covers the performance of concepts performed in the human mind (including an observation, evaluation, judgment, opinion). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the performance of concepts performed in the human mind which represents the abstract idea of mental processes. 
Additionally, the claims as drafted, is a process that, under its broadest reasonable interpretation, also covers the managing of personal behavior or relationships or interactions between people (such as social activities in the form of judging the effects of user behaviors and relationships). That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the managing of personal behavior or relationships or interactions between people which represents the abstract idea of certain methods of organizing human activity. 
The elements related to a mathematical calculation for determining the influence element of the parent claims (specifically the two “calculating” steps and the “dividing” step, but also including their use in influence determination and rank estimation) represent a process that, under its broadest reasonable interpretation, also covers the use of mathematical concepts. That is, other than reciting a computer implementation, nothing in the claim elements precludes the step from encompassing the abstract idea of mathematical concepts. 
This judicial exception is not integrated into a practical application.  In particular, the claims recite the following additional elements:
– Using a social network platform to perform the recited steps. The social network system is recited at a high-level of generality and merely ties the claimed invention to a particular technological environment that does no more than hosts the members who interact with the system.
– Using computer-readable storage medium.  The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of storing data).
– Using a computer (apparatus and/or processor, including executable instructions) to perform “the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
- Using a server with software (such as: modules, application managers) configured to perform the recited steps. The computer used in these steps is recited at a high-level of generality (i.e., as a generic processor performing a generic computer functions of collecting, transmitting, and analyzing data).
These elements are performed such that they amount to no more than mere instructions to apply the exception using generic computer components as discussed in MPEP 2106.05(f). Accordingly, these additional elements do not, nor does the claim as a whole, integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
The claims do not include additional elements, individually or in combination, that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using a processor to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.
Claims 4-6, 10-12, and 16-18 recite further elements related to the comparing of information from different iterations to make predictions.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. These elements merely collect and compare data using the generic processors of the parent claims.  The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea. Therefore, Claims 4-6, 10-12, and 16-18 are ineligible.
Claims 19 and 22 recite further elements related to the weight elements and calculations of the parent claims used for data comparison and determinations.  These activities fail to differentiate the claims from the related activities in the parent claims and fail to provide any material to render the claimed invention to be significantly more than the identified abstract ideas. The claims are directed to the same abstract ideas identified in the independent claims and simply provide further details for this abstract idea.  The claims do not provide any new additional limitations beyond abstract idea that are not addressed above in the independent claims therefore, they do not integrate the abstract idea into a practical application nor do they provide significantly more to the abstract idea.  Therefore, Claims 19 and 22 are ineligible.

Response to Arguments
Applicant’s arguments filed 12/23/2021 have been fully considered but they are not persuasive. 
I. Rejection of Claims under 35 U.S.C. §101:
Applicant remarks, again, appear to be a repetition of the remarks provided in the previous response (with addition of the amended elements to the “additional limitations” section).  Examiner’s response to those remarks have not changed and are repeated here for convenience (emphasis added):
Applicant argues that the claimed invention is directed to a practical application based on providing an improvement in the related technical fields. Examiner respectfully disagrees.  Applicant has provided citations to the specification regarding assertions as to how the claimed invention would provide an improvement over previous systems/methods.  However, this does not provide substantial evidence regarding how the claimed in invention, as claimed, provides this alleged improvement (see MPEP 2106.05(a), “…if the specification explicitly sets forth an improvement but in a conclusory manner (i.e., a bare assertion of an improvement without the detail necessary to be apparent to a person of ordinary skill in the art), the examiner should not determine the claim improves technology….”)
Note that “it is important to keep in mind that an improvement in the abstract idea itself (e.g. a recited fundamental economic concept) is not an improvement in technology” (See MPEP 2106.05(a)). Applicant’s arguments focus on improvement to the abstract idea. Further, Applicant asserts that the additional elements are directed to a practical application. The “additional limitations”, as recited by Applicant, include applying weights to interactions that are reflected in an element in the matrix (“an element in the influence transfer matrix reflects an influence of a first user upon a second user and is determined according to a combination of: applying the first weight value to a number of interactions of the second user with the first user under individual messages published by the first user, and applying the second weight value to a number of interactions of the second user with the first user under advertisement posts, and wherein an interaction of the second user with the first user under one advertisement post includes a comment or a like subsequently made by the second user on the advertisement post on which the first user has made a comment or a like.”).  These elements do not represent additional elements, but rather are part of the abstract idea.  The transfer matrix is merely a data structure that is generated to represent the determined relationship data and the applying of weights to the interactions is an activity performed as part of the abstract ideas.  In the present claims, the transfer matrix is merely developed to represent the data comparison, but is not positively used in the processing of the data in the claimed invention [see additional comments below].  This, in conjunction with the additional elements (recited above), are merely a tool to generate computer functions (Applicant should compare the claims with the fact patterns of the related case law, such as Enfish, see MPEP 2106.05(a), I.).  The additional limitations are not enough to qualify as “practical application” being recited in the claims along with the abstract idea since these limitations are merely invoked as a tool to perform instructions of the abstract idea, and mere instructions to apply/implement/automate an abstract idea in a particular technological environment and merely limiting the use of an abstract idea to a particular technological environment do not provide practical application for an abstract idea (see MPEP 2106.05 (f) & (h)).
	As an additional note regarding the status of the matrix, it is merely generated and used to store and/or organize the data, it is not used in the processes for determining interaction data, generating/applying weights, calculating/estimating influence, etc.  The data stored in the matrix may be used for these activities, but the matrix, itself, is not a significant factor in the performance of these activities.
II. Rejection of Claims under 35 U.S.C. §103:
The 103 rejections have been withdrawn in view of Applicant’s amendments and remarks.  Further detail regarding the previously applied prior art rejections can be found in the office action mailed 5/11/2022.
The closest prior art references to the invention, as previously applied to the claims, include:
Jandhyala et al. (Pub. No. US 2015/0200905 A1), which discloses obtaining user behavior data of a number of users on the social network platform; determining an influence transfer relationship between every two users among the number of users according to the user behavior data; generating an influence transfer matrix according to the [interactions], a first weight value of the first interaction information, a second weight value of the second interaction information, to determine the influence transfer relationship between every two users, wherein an element in the influence transfer matrix reflects an influence of a first user upon a second user and generating the element in the influence transfer matrix includes: applying the first weight value to a number of interactions of the second user with the first user under [a first activity], and applying the second weight value to a number of interactions of the second user with the first user under [a second activity]; estimating an influence-rank of a user of the number of users on the social network platform based on the influence transfer relationship; determining influence of the user according to the influence-rank.
Pathak et al. (Pub. No. US 2012/0158455 A1), which discloses determining, based on the user behavior data, first interaction information and second interaction information, wherein the first interaction information is information about interactions on the social network platform between a user and a message individually published by a friend of the user, and the second interaction information is information about interaction on the social network platform between the user and an advertisement placed by an advertisement placement system.
Conant (Pub. No. US 2008/0092182 A1), which discloses that the interactions with advertisement include: wherein an interaction of the second user with the first user under one advertisement post includes a comment subsequently made by the second user on the advertisement post on which the first user has made a comment.
Lu (CN 106529985 A), which discloses that the interactions with advertisement include: in response to determining that the influence of the first user is greater than a threshold, placing an advertisement to the first user on the social network platform.
None of the prior art, alone or in combination, teach(es) the claimed invention as recited in the independent claims including all of the above elements and features, wherein the novelty is not in a single limitation but rather in the combination of all the claimed limitations.  Specifically none of the prior art considered discloses the influence of the first user upon the second user is determined by: calculating a first weighted sum by applying the first weight value on the number of interactions of the second user with the first user under individual messages published by the first user and applying the second weight value on the number of interactions of the second user with the first user under the advertisement posts, wherein the first user corresponds to the influencer user identifier and the second user corresponds to the influenced user identifier: calculating a second weighted sum by applying the first weight value on a total number of interactions of the second user with all friend users under individual messages published by the friend users and applying the second weight value on a total number of interactions of the second user with all friend users under the advertisement posts; and dividing the first weighted sum by the second weighted sum to obtain the element reflecting the influence of the first user upon the second user including in obvious combination with the above elements (such as, but not limited to, the specified matrix).
Additional Prior Art: Additional prior art references that are relevant, as provided in previous office actions, include Spears et al. (Pub. No. US 2012/0246718 A1), Cho (Pub. No. 2006/0294124 A1), Huang et al. (CN 105005918 A), and Hall et al. (Pub. No. US 2011/0055915 A1).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN D SENSENIG whose telephone number is (571)270-5393.  The examiner can normally be reached on M-F: 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynda Jasmin can be reached on 571-272-6872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.D.S/Examiner, Art Unit 3629                                                                                                                                                                                                        November 4, 2022

/ANDREW B WHITAKER/Primary Examiner, Art Unit 3629